ORDER
The records in the office of the Clerk of the Supreme Court show that, on September 25,1970, David Lee Gore was admitted and enrolled as a member of the Bar of this State.
*43In a letter addressed to the South Carolina Bar, dated March 18, 1983, David Lee Gore submitted his resignation from the South Carolina Bar. David Lee Gore’s letter is made a part of this Order.
It is, therefore, ordered that the resignation of David Lee Gore be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his certificate of Admission to practice law in this State, and his name shall be stricken from the roll of attorneys.
March 18,1983
South Carolina Bar
P. O. Box 11039
Columbia, South Carolina
29211
Gentlemen:
I have been an active member of the South Carolina Bar for more than 12 years although I have not appeared in a South Carolina Court during that period of time. I am also a member of the bar of 2 other states.
Over the years, I did not and do not object to the escalating cost of membership in the S. C. Bar. However, I find the requirement for continuing legal education presents a difficult problem for me due to the nature of my law practice and the fact that the state in which I practice has no such requirement. Therefore, I must submit my resignation from the South Carolina Bar effective immediately. I have enjoyed my relationship with the Bar over the years and regret having to take this step.
Yours truly,
s/ David L. Gore
David L. Gore
DLG/cb
cc: Harris W. Hollis